Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-09-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-09-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE Hyoungsub et al. (US 20190355930 A1) in view of HE Zeshang et al. (US 20200312237 A1).

Regarding Claim 1, LEE Hyoungsub et al. (US 20190355930 A1) suggests an electronic apparatus (please see figure 2B, Item EA, paragraph 49) comprising: a camera module (Figure 2B, Item CMM);  an infrared ray module (figure 2B Item LM, page 5, paragraph 81 suggests lighting module emits infrared ); and a display module (figure 2B, Item DPU)  comprising an active area through which an image is displayed and a pixel is disposed (figure 3B Item DA, display area(active area) pixel PX) ), and a non-active area adjacent to the active area (figure 3B NDA (non-active area) non-display area adjacent  to display area (DA) or an active area) and comprising a high transmittance area and a low transmittance area which are defined in the active area 
LEE Hyoungsub et al. (US 20190355930 A1) fails to disclose comprising a high transmittance area and a low transmittance area which are defined in the active area.
However, in the Applicant’s field of endeavor prior art of HE Zeshang et al. (US 20200312237 A1) does disclose a high transmittance area and a low transmittance area which are defined in the active area (page 3, paragraph 40-43, suggests having high transmittance region “n” and low transmittance region in active display region).
LEE Hyoungsub et al. (US 20190355930 A1) teaches electronic apparatus with camera module and infrared ray module.
HE Zeshang et al. (US 20200312237 A1) teaches display area as being active area comprises high transmittance area as well as low transmittance area.
LEE Hyoungsub et al. (US 20190355930 A1) does suggest display area an active area having transmittance area.

LEE Hyoungsub et al. (US 20190355930 A1) contained a device which differed the claimed process by the substitution of the step a high transmittance area and a low transmittance area which are defined in the active display area.
HE Zeshang et al. (US 20200312237 A1) teaches substituted step a high transmittance area and a low transmittance area which are defined in the active area
and their functions were known in the art to enabling to achieve high transparency display. LEE Hyoungsub et al. (US 20190355930 A1) teaching of display area an active area having transmittance area could have been substituted by step of a high transmittance area and a low transmittance area which are defined in the active display area of HE Zeshang et al. (US 20200312237 A1) and the results would have been predictable and resulted in high transparency compact display panel. HE Zeshang et al. (US 20200312237 A1) paragraphs 3-5.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, LEE Hyoungsub et al. (US 20190355930 A1) suggests a window, wherein the display module is disposed between the window and the infrared ray module and the camera module (Please see figure 2A, 2B paragraph 66-70 details the window structure suggests display module is disposed between the window and the infrared ray module and the camera module).

Regarding Claim 3, LEE Hyoungsub et al. (US 20190355930 A1) suggests the high transmittance area and the non-active area do not overlap the pixel, and the low transmittance area overlaps the pixel (please see figure 2A, 3B suggests the high transmittance area  and NDA do not overlap the pixel area).
Please also see prior art of HE Zeshang et al. (US 20200312237 A1) suggests high transmittance area and the non-active area do not overlap the pixel, and the low transmittance area overlaps the pixel please see figure 9, paragraphs 40-43.

Regarding Claim 4, LEE Hyoungsub et al. (US 20190355930 A1) suggests the display module is provided with an opening defined in the high transmittance area (paragraphs 82, 83, figure 2A).

Regarding Claim 5, HE Zeshang et al. (US 20200312237 A1) suggests the display module comprises a display panel, and a first module hole and a second module hole are defined in the display panel to respectively penetrate the first transmission area and the second transmission area (please see figure 2, 6, 7, paragraphs 50, 52, 54, 77, item 61, 62).

Regarding Claim 6, HE Zeshang et al. (US 20200312237 A1) suggests a size of the second transmission area is smaller than a size of the first transmission area please see figures 2, 7-9,  Item n, m paragraph 41). 


Regarding Claim 8, HE Zeshang et al. (US 20200312237 A1) suggests the second transmission area is provided in a plural number  (please see figures 2, 7-9,  Item n, paragraph 41).

Regarding Claim 9, HE Zeshang et al. (US 20200312237 A1) suggests edge areas are defined at both sides in a first direction of the active area (please see figure 4, suggests edge area in X and Y direction), and the second transmission areas are disposed to be aligned in a second direction crossing the first direction in the edge areas (please see figures 2, 4, 5, 7-9 item “n”, AA1, being a transmission area).

Regarding Claim 10, HE Zeshang et al. (US 20200312237 A1) suggests the second transmission areas disposed in the edge area on one side among the both sides are disposed adjacent to the first transmission area, and the second transmission areas disposed in the edge area on the other side among the both sides are disposed to be spaced apart from the first transmission area (please see figures 2, 5, 7-9 item “n”, AA11, AA12 are on edge forming AA1, AA2 in the middle).

Regarding Claim 11, HE Zeshang et al. (US 20200312237 A1) suggests the second transmission areas comprise a first area and a second area, wherein the first 

Regarding Claim 12, HE Zeshang et al. (US 20200312237 A1) suggests each of the first area and the second area is provided in a plural number, the first areas are disposed to surround the first transmission area, and the second areas are disposed adjacent to the non-active area, which is spaced apart from the first transmission area (please see figures 2, 5, 7-9 item “n”, AA1, “m”).

Regarding Claim 13, HE Zeshang et al. (US 20200312237 A1) suggests the first areas have a size different from a size of the second areas (please see figure 2-5, 9 AA11, AA12 m, n).

Allowable Subject Matter
14-20 allowed.

Claims The following is an examiner’s statement of reasons for allowance:  
All of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claim 14-17
a display module electrically connected to the control module and comprising pixels, an infrared reception hole, and infrared transmission holes, wherein the pixels are configured to display an image in response to control signals provided by the control module, wherein the infrared reception hole exposes the camera unit to the reflected infrared rays, and wherein the infrared transmission holes respectfully expose the infrared ray units to permit transmission of the emitted infrared rays.
For Claims 18-20
The pixels surround each of the infrared reception hole and the infrared transmission hole and are configured to display an image.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
	Smyth Christopher C et al. (US 5583795 A) Col. 22, Line 38 to Col. 23, Line 2.

	KIM Namjin (US 20200106046 A1) paragraphs 56-58, 64, 80, and 82.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-06-2021